Citation Nr: 1426049	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease (lumbar spine disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to February 1989, from January 1991 to April 1991 and from June 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO awarded service connection for a lumbar spine disability with a 20 percent evaluation, effective from June 1, 2007.  The Veteran appealed the assigned evaluation.  Since the rating remains less than the maximum available schedular benefit awardable, the initial rating assigned remains in controversy.  See AB. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by x-ray evidence of lumbar spinal stenosis, post-operative with degenerative disc disease.  Forward flexion has been greater than 30 degrees with no additional loss on repetitive motion, but with noted painful motion.  There is no evidence that the Veteran has ankylosis of the thoracolumbar spine, objective neurological symptoms secondary to his lumbar spine disability, or incapacitating episodes due to intervertebral disc disease.  



CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbar spinal stenosis, post-operative with degenerative disc disease.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  See also 38 C.F.R. § 3.159(b)(3) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA provided the Veteran with a general VA examination in November 2006 and a compensation examination for lumbar spinal stenosis, post-operative with degenerative disc disease in October 2009.  The Veteran's appeal was previously before the Board in December 2011 and remanded for additional evidentiary development, to include obtaining an additional VA examination to ascertain the current severity of his disorder.  Pursuant to the Board remand, the Veteran underwent a VA examination in January 2012.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Board finds that there has been substantial compliance with its December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service treatment records; post-service treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

The Veteran's service-connected lumbar spine disability is evaluated as 20 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.
This rating formula provides for the assignment of a 20 percent rating upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees       but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is for assignment when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1): Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran underwent diagnostic testing in November 2006, which revealed an impression of moderate L3-L4 disc degeneration.

The Veteran underwent a November 2006 VA general examination, during which he reported having had chronic back pain and associated weakness.  Specifically, he reported that he had crushing, aching, and cramping, 9/10 severity, brought on by physical activity or by itself.  He reported that treatment included the administration of pain medication, such as Vicodin, as well as surgery.  With regard to functional impairment, he reported that he was unable to perform his job as a chef.  Upon physical examination, the examiner noted that the Veteran's posture and gait were normal, he did not require an assistive device, and his straight leg raising test was negative.  Further, the examiner noted that the Veteran did not exhibit radiation of pain, muscle spasm, tenderness, or ankylosis.  Range of motion of the thoracolumbar spine consisted of flexion to 60 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left rotation to 30 degrees.  The examiner also noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  He had normal curves of the spine, and there was normal symmetry in appearance and motion.  Further, the examiner noted that there was no intervertebral disk syndrome present on exam.  The diagnosis given was lumbar spinal stenosis postoperative with scars and degenerative disk disease of the lumbar spine.      

The Veteran underwent diagnostic testing in December 2007, which revealed an impression of decompressive laminectomy changes at L3-L4 and moderate right and mild to moderate left foraminal narrowing; L2-L3 mild to moderate central canal narrowing; and L5-S1 bilateral lateral recess and moderate bilateral foraminal stenosis.  

In a statement in support of his claim received September 2009, the Veteran asserted that his disorder prevented him from performing certain jobs, which require exertional activities, such as heavy lifting, climbing ladders, and crawling under buildings.  Further, he asserted that his back and neck disorders prevented him from achieving good sleep at night.    

The report of an October 2009 VA Compensation and Pension examination included evaluation of the Veteran's degenerative arthritis of the spine.  The Veteran reported that he fell and injured himself while on board the USS OAK HILL.  He reported that degenerative arthritis was diagnosed in August 2002.  Further, he reported symptoms of stiffness, spasms, weakness, bowel problems, obstipation, bladder problems, and decreased motion associated with his spinal condition.  However, he denied symptoms of fatigue, paresthesia, erectile dysfunction, incontinence, urinary retention, urinary urgency, and numbness.  The Veteran also reported constant and severe lower back pain that traveled down his legs and was exacerbated by physical activity and sitting and lifting.  He reported the condition had not resulted in any incapacitation.  Upon physical examination, the examiner noted that the Veteran's range of motion consisted of flexion to 70 degrees, with pain at 65 degrees; extension to 25 degrees, with pain at 20 degrees; right and left lateral flexion to 25 degrees, with pain at 20 degrees; and right and left rotation to 25 degrees, with pain at 20 degrees.  Range of motion did not change with repetitive testing and no additional degree of limitation was noted.  The examiner noted that upon repetitive testing, the joint function of the spine was additionally limited by pain, which was noted to be the major functional impact, but was not limited by fatigue, weakness, lack of endurance, and incoordination.  Finally, the examiner noted that the Veteran exhibited lumbar tenderness with range of motion loss.  The diagnosis given was degenerative arthritis of the spine.  

In a letter dated May 2011, Dr. D.H. noted that treatment for the Veteran's lumbar spine disability included the administration of medication, such as Percocet, Valium, Robaxin, Hydrocodone, and Vicodin, as well as surgery, to include a laminectomy in 2005.  Dr. D.H. noted that the Veteran reported little relief in his pain symptoms after taking Hydrocodone.  Therefore, Dr. D.H. changed the Veteran's treatment plans.  

An additional VA examination was completed January 2012, during which the Veteran was noted to require the assistive device of a regular brace.  The Veteran reported flare-ups of back pain every two months that required a period of bed rest prescribed by a physician that lasted for up to a week.  Upon examination, the examiner noted that the Veteran's muscle strength was normal and reflex exam was absent on bilateral knees and normal on bilateral ankle.  Further, the examiner noted that the Veteran had tenderness to palpation along his entire lumbar spine.  The examiner also noted that the sensory exam was normal and there were no signs or symptoms of radicular pain or radiculopathy.  Additionally, intervertebral disc syndrome of the thoracolumbar spine was not shown upon examination.  

The examiner noted the following ranges of motion: forward flexion to 75 degrees, with painful motion beginning at 20 degrees; extension to 15 degrees, with painful motion beginning at 10 degrees; right and left lateral flexion to 20 degrees, with painful motion beginning at 10 degrees; and right and left lateral rotation to 20 degrees, with painful motion beginning at 15 degrees.  The examiner noted that the Veteran did not have additional limitation in ranges of motion of the thoracolumbar spine following repetitive use.  Further, the examiner noted that the Veteran had functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

In a statement dated April 2012, Dr. G.K. noted that the Veteran's prior back surgeries failed to relieve his symptoms and therefore, the Veteran had ongoing issues, which were likely complex and multifactorial in etiology.  Dr. G.K. noted that the Veteran's symptoms appeared largely mechanical in their presentation without much in the way of evident exiting nerve root irritation.  

The Board concludes upon consideration of the preceding record that the criteria for an evaluation in excess of 20 percent for a lumbar spine disorder are not fulfilled.  Under the applicable General Rating Formula for Disease and Injuries of the Spine, the next higher available rating of 40 percent is available when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In this instance, neither is shown.  The Veteran has retained degrees of mobility in the thoracolumbar spine, and therefore does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski,  3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Further, there was absolutely no indication whatsoever of diminution of movement or quantifiable lost degrees of motion following repetitive use.    

The January 2012 VA examination report shows the Veteran had forward flexion to 75 degrees.  Although the examiner noted that the Veteran first experienced pain at 20 degrees of forward flexion, it is noted that there was no additional loss of motion when taking into account functional loss due to weakness, fatigue, incoordination, disturbance, or other factors.  Even after considering the impact of pain and similar practical limitations upon joint functionality, the Veteran has greater retained mobility of the spine than would otherwise approach the severity required to warrant assignment of a 40 percent rating.  It follows that the objective criteria for disability evaluation based upon limitation of motion does not show entitlement to a higher rating than the existing 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

To the extent that the Veteran maintains he is entitled to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease, the Board finds that the Veteran's statements are competent evidence of his current symptoms and his complaints are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307.  However, those symptoms do not meet the criteria required for an evaluation in excess of 20 percent.  Thus, the Board finds that a rating in excess of 20 percent is not warranted.  

In that the Veteran has been diagnosed with lumbar spinal stenosis, post-operative with degenerative disc disease, the Board has also considered application of the criteria for Intervertebral Disc Syndrome (IVDS) found under Diagnostic Code 5243.  Although the Veteran reported incapacitating episodes, the evidence of record demonstrates that the Veteran does not exhibit IVDS of the thoracolumbar spine.  

II.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's lumbar spinal stenosis, post-operative with degenerative disc disease was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein.  Ratings in excess thereof are provided for certain manifestations of the service connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected lumbar spine disorder varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's symptoms have been consistently maintained at the 20 percent level.  Accordingly, a 20 percent disability rating remains the proper evaluation for the Veteran's service-connected lumbar spine disability under the rating schedule.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.    

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease, is denied.  


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In this case, the Veteran has not filed a formal claim for entitlement to a TDIU; however, a review of the evidence of record indicates that the Veteran is currently unemployed as a result of his service-connected disabilities.  First, the January 2012 VA examiner noted that in November 2011, the Veteran left his job as a maintenance worker and had been out of work since November 2011 due to his back condition.  Second, the January 2012 VA examiner concluded that the Veteran's thoracolumbar spine condition impacted his ability to work.  Specifically, the examiner noted that the Veteran was unable to perform work that involved bending, lifting, or climbing ladders.  Third, a July 2012 VA examiner noted that the Veteran's cervical disorder prevented the Veteran from lifting objects or performing a full day's work.  Therefore, the Veteran must be scheduled for an appropriate VA examination to obtain an opinion as to whether his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Issue a letter to the Veteran which provides notice of the information and evidence necessary to establish entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  Then, complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. Thereafter, the Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4. The Veteran is notified that it is his responsibility to report for the VA examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing this and any other development deemed necessary, adjudicate the claim of entitlement to a TDIU.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


